Citation Nr: 1828219	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-33 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as due to exposure to herbicide agents. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for skin cancer, to include as due to exposure to herbicide agents. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to an initial evaluation in excess 30 percent for posttraumatic stress disorder (PTSD) prior to October 1, 2015.  

5.  Entitlement to an initial evaluation in excess of 70 percent for PTSD on or after October 1, 2015. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  His awards and decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, April 2011, and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the August 2010 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  

In the April 2011 rating decision, the RO granted service connection for PTSD (also claimed as memory loss and depression) and assigned a 30 percent evaluation effective from February 22, 2011.   

In a September 2012 rating decision, the RO denied entitlement to TDIU.  


The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of that proceeding is associated with the record.

In March 2015, the Board remanded the issues of whether new and material evidence had been received to reopen claims for service connection for hypertension and skin cancer; entitlement to service connection for bilateral hearing loss and tinnitus; entitlement to an increased evaluation for PTSD; and entitlement to TDIU for further development.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran's appeal had originally included the issue of entitlement to service connection for tinnitus.  However, in an October 2015 rating decision, the RO granted service connection for tinnitus.  The AOJ's grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, that matter is no longer on appeal, and no further consideration is necessary.  

The Board also notes that the Veteran's appeal had included the issue of entitlement to service connection for stage IV neuroendocrine carcinoma.  However, he did not perfect that appeal following the issuance of the April 2014 statement of the case.  Therefore, that issue is also not on appeal.  

In an October 2015 rating decision, the RO increased the evaluation assigned for PTSD to 70 percent effective from October 1, 2015.  Nevertheless, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).               

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that additional VA medical records were associated with the claims file since the most recent statement of the case.  However, in January 2018, the Veteran's representative submitted a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).    

The issues of whether new and material evidence has been received to reopen claims for service connection for hypertension and skin cancer; entitlement to service connection for bilateral hearing loss; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to October 1, 2015, resolving reasonable doubt in favor of the Veteran, his PTSD was productive of occupational and social impairment with reduced reliability and productivity, but not productive of occupational and social impairment in most areas.

2.  The Veteran's PTSD has not been productive of total social and occupational impairment.  


CONCLUSIONS OF LAW

1.  Prior to October 1, 2015, the criteria for an initial evaluation of 50 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an initial evaluation in excess of 70 percent for PTSD on or after October 1, 2015, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veteran challenged the adequacy of the April 2011 and June 2012 VA examinations.  As discussed below, the Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and they fully address the rating criteria that are relevant to rating the Veteran's PTSD.  Moreover, there is no evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined in October 2015.  Thus, there is adequate medical evidence of record to make a determination in this case. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4) (2017).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD is currently assigned a 30 percent evaluation prior to October 1, 2015, and a 70 percent evaluation thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 30 percent evaluation is assigned for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when the psychiatric disorder results in reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The Board notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

Historically, private medical records dated in July 2010 noted that the Veteran reported having flashbacks and feelings of guilt.  It was also noted that the Veteran was tearful and that his condition was fair.  Thereafter, a December 2010 private medical record noted that the Veteran's GAF scores ranged from 50 to 80.  

During an April 2011 VA examination, the Veteran reported having moderate symptoms of PTSD after his separation from service.  However, his symptoms were exacerbated in 2005 when he was threatened while working as a police officer, and in 2009, when he witnessed a colleague commit suicide.  The Veteran reported that he experienced crying spells at work after 2005, as well as episodes of verbal outbursts.  He indicated that he stopped his regular employment after his PTSD symptoms intensified in 2009.  However, he continued to work on a part-time basis as an emergency vehicle driver for his local drug task force.

With regard to social history, the Veteran reported that he was divorced in 1971 because his wife had an extramarital affair and potentially as a result of his alcohol use.  He married his second wife in 1974 and had two children.  He denied having a history of domestic violence or marital stress due to his symptoms of PTSD.  The Veteran also denied having interpersonal problems, but reported having some anger management problems at work and recounted that he was demoted after losing his temper with his subordinates.  The Veteran denied having a history of interpersonal violence.   

The April 2011 VA examiner noted that the Veteran endorsed having symptoms of recurrent nightmares on a monthly basis; intrusive memories; flashbacks; intense emotional distress, evidenced by sadness and anxiety; physiological distress, including increased heart rate, sweating, shaking, and difficulty breathing; avoidance behaviors; concentration difficulties; and occasional irritability and verbal outbursts.

The April 2011 VA examiner also indicated that the Veteran's symptoms included recurrent and distressing recollections and dreams; acting or feeling as if the traumatic event were recurring, including a sense of illusions, hallucinations, and dissociative flashback episodes; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid thoughts feelings or conversations associated with the trauma; efforts to avoid activities places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; irritability or outbursts of anger; difficulty concentrating; and an exaggerated startle response.  He further noted that the Veteran's symptoms included a depressed mood; anxiety; panic attacks that occurred weekly or less often; and mild memory loss, such as forgetting names, directions or recent events. 

The April 2011 VA examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  He assigned the Veteran a GAF score of 60.  The examiner stated that the Veteran's PTSD impacted his ability to work, and he noted that the Veteran decided to retire due to concerns about hurting someone during a flashback.

During a June 2012 VA examination, the Veteran reported that his marriage had been stable since his last examination and that he continued to live with his spouse.  However, his spouse reported that he was becoming more irritable.  The Veteran also stated that he helped care for his two grandchildren, which he found stressful.  He reported having friends and denied any history of interpersonal violence.  He also stated that he enjoyed watching birds in his backyard, but denied having any other hobbies.  

The Veteran reported at the June 2012 VA examination that he stopped working in September 2011.  At that time, he was working on a part-time basis for a methamphetamine task force.  The Veteran reported that he quit after he realized that his excessive sweating significantly increased the risk of an explosion in methamphetamine laboratories.  He stated that it was later determined that his symptoms of excessive sweating were due to stage IV neuroendocrine carcinoma.  

The June 2012 VA examiner noted that the Veteran was experiencing recurrent and distressing recollections and dreams; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid thoughts feelings or conversations associated with the trauma; efforts to avoid activities places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; and an exaggerated startle response.  The Veteran's symptoms also included a depressed mood; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and disturbances of motivation and mood.  The Veteran denied having suicidal ideation, but he was very concerned about his risk for harming others.  

The June 2012 VA examiner stated that the Veteran continued to experience significant symptoms of PTSD.  He acknowledged that a May 2012 VA PTSD screening yielded negative results and conflicted with his current examination findings.  However, the examiner explained that the screening devices did not appear to have been accompanied by clinical interview, which is the most important source of information when conducting a psychological evaluation.  He also stated that milder symptoms are more likely to be missed on screening devices. 

The June 2012 VA examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  He assigned a GAF score of 65.  In so doing, the examiner stated that the Veteran's PTSD symptoms resulted in him quitting his career as law enforcement officer in 2009.  However, he stated that the Veteran's decision to stop his part-time work with the methamphetamine task force was prompted by health problems associated with his stage IV cancer.  With respect to the Veteran's symptoms of PTSD, the examiner stated that the Veteran's irritability was his most significant barrier to employment in both sedentary and active settings because it increased his risk for poor interpersonal functioning.  He also stated that the Veteran's concentration problems, short term memory impairment, and sleep impairment increased his risk of poor productivity.

A July 2012 VA mental health record noted that the Veteran experienced increasingly severe anxiety and daytime flashbacks over the past year.  A January 2013 VA mental health record noted that the Veteran was experiencing sadness; anhedonia; increased frequency of crying; feelings of worthlessness; and cognitive symptoms of depression, including guilt and self-criticism.  It was also noted that the Veteran's symptoms appeared to be subsumed under his PTSD diagnosis.  A January 2013 VA psychiatry record further indicated that the Veteran continued to experience fairly prominent symptoms of PTSD.  

During a September 2014 Board hearing, the Veteran testified that he experienced bad mood swings, anger, memory impairment, nightmares three to four times per week, panic attacks approximately three times per day, irritability approximately ten times per week, and isolation and avoidance behavior.  The Veteran stated that he experienced memory problems and could not recall details from his past.  He also had difficulty remembering faces and names.  The Veteran's son testified that he noticed his father forgetting everyday things, such as every day chores.  His son also testified that the Veteran was severely depressed and just sits on the couch watching the television.  The Veteran testified that he was irritable "quite a bit," but he denied acting out as a result.  His spouse testified that he experienced ongoing anger issues.  The Veteran reported that he experienced difficulty at work due to his symptoms of PTSD, and his spouse testified that he left his job because he knew that someone was going to get hurt and that he could no longer be a reliable partner.  
The Veteran recounted an incident that occurred in 2005 when he was working as a police officer and a suspect threatened him, his family, and other officers.  He stated that he felt that the government let him down and that he had plans to shoot the man that threatened him, as well as his attorney.  

The Veteran further testified stated he isolated himself from other people.  He reported that he attended church and liked the members of his congregation, but he did not like being around anyone else.  He stated that his relationship with his immediate family was strained due to his irritability and temper.  The Veteran's son testified that he stopped attending Christmas dinner with the family approximately two years earlier because more distant relatives were invited.  In addition, his spouse testified that the Veteran avoided intimacy and spending time with his family and grandchildren.  

During an October 2015 VA examination, the Veteran reported that he continued to live with his spouse.  His spouse reported that he was increasingly isolative and irritable.  She also stated that the Veteran's three grandchildren were scared of him because he was "very mouthy."  The Veteran reported that he was unemployed, but he occasionally drove a church bus for children.   

The October 2015 VA examiner noted that the Veteran was experiencing recurrent, involuntary, and intrusive distressing memories; recurrent distressing dreams in which the content and/or affect of the dream are related to the traumatic events; dissociative reactions (e.g., flashbacks); intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic event; avoidance behaviors; persistent and exaggerated negative beliefs or expectations about himself, others, or the world; persistent, distorted cognitions about the cause or consequences of the traumatic event;  persistent negative emotional state, such as fear, horror, anger, guilt, or shame; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; persistent inability to experience positive emotions; irritable behavior and angry outburst with little or no provocation typically expressed as verbal or physical aggression toward people or objects; hypervigilance; exaggerated startle response; problems with concentration; and sleep disturbances. The Veteran's active symptoms also included depressed mood; anxiety; suspiciousness; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty adapting to stressful circumstances; including work or a work like setting; and inability to establish and maintain effective relationships.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  She also noted that the Veteran experienced further decline in his functioning since the June 2012 VA examination.  Specifically, it was noted that the Veteran was more reclusive and irritable.  


Prior to October 1, 2015

As noted above, the Veteran's PTSD is currently assigned a 30 percent disability evaluation prior to October 1, 2015.  

The Board finds that the foregoing evidence demonstrates that the Veteran's overall disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is more consistent with a 50 percent evaluation prior to October 1, 2015.  

The Veteran has a history of recurring symptoms, including sleep disturbance, anxiety, nightmares, avoidance of crowds, physical reactivity, and irritability, as set forth above.  In addition, the April 2011 and June 2012 VA examiners noted that the Veteran's symptoms included difficulty concentrating and mild memory impairment.   He also reported experiencing panic attacks.

With regard to social impairment, the evidence shows that the Veteran maintained relationships with his family.  The Veteran remained married and lived with his wife, and during the April 2011 VA examination, the Veteran denied experiencing marital stress or interpersonal problems.  In a May 2012 VA psychiatry record, the Veteran also reported that he helped care for two of his grandchildren and that he enjoyed spending time with them.  During a June 2012 VA examination, the Veteran's spouse reported that he was becoming more irritable, but it was noted that their marriage was stable.  In addition, the Veteran reported that providing childcare for his grandchildren was more stressful than he expected. In a January 2013 VA psychiatry record, the Veteran also reported experiencing increased stress due to caring for his grandchildren.  A February 2013 VA psychiatry record noted that the Veteran's spouse was concerned about the fact that he was withdrawing from family members.  During a September 2014 Board hearing, the Veteran's son testified that he stopped attending family dinners on Christmas approximately two years earlier because distant relatives were invited.  The Veteran's spouse testified that he avoided spending time with his family and grandchildren.      

The evidence also shows that the Veteran has maintained some friendships.  In this regard, during an April 2011 VA examination, the Veteran reported that he was able to make friends and that he attended social gatherings.  Similarly, during a June 2012 VA examination, the Veteran reported having friends who visited him.  In a February 2013 VA psychiatry record, the Veteran reported that he shared details about his military stressors with a friend and felt that the experience was positive.  During the September 2014 Board hearing, the Veteran testified that he did not have many friends and that he isolated himself from other people.  However, he also reported that he enjoyed attending church and that he liked the members of his congregation. The Veteran's son also testified that he no longer enjoyed hunting and would just sit his truck.  Thus, although the Veteran may have some degree of social impairment, the evidence does show that he has maintained relationships with family members and some friends throughout this period of the appeal. 

With regard to occupational impairment, the evidence suggests that the Veteran retired from full-time employment due to his symptoms of PTSD.  In this regard, in an April 2011 VA psychiatry record the Veteran reported that he retired early because his symptoms of PTSD were interfering with his ability to work.  During an April 2011 VA examination, the Veteran reported that his symptoms of PTSD were exacerbated after his life was threatened while working as a law enforcement officer in 2005 and after a close friend committed suicide in 2009.  The Veteran reported having a history of crying episodes at work since 2005.   He also reported having verbal outbursts at work and indicated that he was concerned that his flashbacks placed others at risk.  During the April 2011 VA examination, the examiner noted that the Veteran's PTSD impacted his ability to work and that he retired from full-time employment after his symptoms of PTSD intensified.  However, the Veteran reported that he continued to work on a part-time basis as an emergency vehicle driver for a local drug task force.  Thereafter, a June 2012 VA examiner stated that the Veteran's decision to stop working part-time with a drug task force was prompted by health problems associated with his stage IV neuroendocrine carcinoma, rather than his PTSD.  Specifically, the Veteran reported that he quit that position because his symptoms of excessive sweating significantly increased the risk of explosions occurring while working with volatile chemicals.     

The Board does note that the April 2011 and June 2012 VA examiner's both opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  Such statements are commensurate with a 30 percent evaluation.   However, the April 2011 and June 2012 VA examiners both noted that the Veteran experienced markedly diminished interest or participation in significant activities, irritability or outburst of anger, and difficulty concentrating.  In addition, the June 2012 VA examiner noted that the Veteran's symptoms included caused disturbances of motivation and mood.  He also stated that the Veteran's irritability, concentration problems, short-term memory impairment, and sleep disturbances increased his risk for poor interpersonal functioning or poor productivity in both sedentary and active employment settings. 

Overall, the Board finds that the Veteran's symptoms are productive of occupational and social impairment with reduced reliability and productivity and that his PTSD more closely approximates the criteria for a 50 percent evaluation prior to October 1, 2015, as the frequency and nature of his symptoms do not reflect transient, mild, or occasional impairment.   

The Board also acknowledges that the Veteran reported that he no longer required mental health treatment during this period of the appeal.  See, e.g., May 2012 VA PTSD consultation.  The VA medical evidence of record also suggests that the Veteran's symptoms of PTSD have fluctuated.  In particular, VA psychiatric records dated in 2012 indicated that the Veteran's symptoms of PTSD had improved.  However, the VA medical records also indicated that the diagnostic studies were based on self-report assessment, and it was specifically noted that the test results should be verified for accuracy and used in conjunction with other diagnostic activities.  See, e.g., May 2012 VA mental health record.  In addition, subsequent VA medical records noted that the Veteran had a tendency to underreport the severity of his PTSD symptoms.  See, e.g., January 2013 VA psychiatry record.  Moreover, the June 2012 VA examiner stated that the Veteran continued to experience significant symptoms of PTSD and specifically noted that a May 2012 VA PTSD screening appeared to conflict with his examination findings.  However, he explained that the discrepancies could be explained, at least in part, by the fact that the VA screening devices were not accompanied by a clinical interview.  

Thus, resolving all reasonable doubt in his favor, the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, is more consistent with a 50 percent disability evaluation for this period of the appeal.

Nevertheless, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 50 percent for his PTSD prior to October 1, 2015. 

During this time period, the Veteran reported irritability and verbal outburst of anger.  However, irritability, anger, and verbal outbursts do not equate to having impaired impulse control, such as unprovoked irritability with periods of violence, as contemplated in the 70 percent evaluation criteria.  Moreover, the Veteran's VA medical records during the appeal period reflect that he has consistently denied having homicidal ideation. 

In addition, the Veteran's anxiety, depression, and panic attacks during this period did not rise to the level of severity such that it affected his ability to function independently, appropriately, and effectively.  While the Veteran's medical records do show that his anxiety and depression affected his mood and motivation, these records also indicate that he was able to care for himself and maintain good hygiene.  The Veteran also had appropriate communication, thought processes, and behaviors throughout this period of time.  Thus, while the Veteran experienced anxiety, depression, and panic attacks, the Board finds that the evidence of record shows that the severity of such symptoms are more appropriately described as a "disturbance of motivation and mood" under the criteria for a 50 percent evaluation.  

The Board also notes that the Veteran's medical records indicate that his PTSD caused memory and concentration difficulties.   Moreover, during the July 2014 Board hearing, the Veteran and his son testified regarding his symptoms of memory loss, to include difficulty remembering names, faces, and even daily chores.  However, the evidence does not reflect difficulties that were so severe that the Veteran could not remember facts such as his own name, the names of close relatives, or his own occupation.  

With regard to occupational impairment, the record suggests that the Veteran maintained part-time employment until September 2011.  Moreover, the evidence suggests that the Veteran quit his part-time job due to symptoms related to his cancer, rather than his PTSD symptoms.  The Board also notes that, while the Veteran's symptoms made it difficult for him to maintain effective social relationships, he was married for the entire period of the appeal and maintained relationships with his family and some friends.  He also attended church.  Thus, despite the fact that the Veteran had some difficulty establishing and maintaining effective work and social relationships, such evidence does not show that he had an inability to establish and maintain them as contemplated in the criteria for a 70 percent evaluation.

Indeed, to the extent any of the symptoms of a 70 percent rating may be shown or argued, the Board again emphasizes that the Veteran's PTSD has not been shown to be productive of occupational and social impairment in most areas or total occupational and social impairment to warrant a higher rating for the period prior to October 1, 2015.  There is also no indication that he had any of the other symptoms of the 70 or 100 percent criteria, such as obsessional rituals; illogical, obscure, or irrelevant speech; neglect of his personal appearance and hygiene; or disorientation to time or place.  

The Board also notes that the Veteran has been assigned GAF scores ranging from 50 to 75 for this period of the appeal.  A GAF score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  See DSM-IV.  In this case, the GAF score assigned is but one factor for consideration in a rating.  Overall, the GAF score assigned is generally consistent with the moderate symptomatology contemplated in the 50 percent rating and supports such a rating.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and the VA examination reports to be the most probative evidence of the Veteran's psychological symptomatology.

Overall, the Veteran has not demonstrated a level of impairment consistent with the 70 percent criteria, nor have the Veteran's symptoms caused occupational and social functioning in most of the areas or total occupational and social functioning referenced by the 70 and 100 percent evaluation criteria. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 70 percent have not been met or approximated for the period prior to October 1, 2015.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, the Board finds that a 50 percent evaluation, but no higher, is warranted for PTSD prior to October 1, 2015, and the claim is granted to this extent.  

On or After October 1, 2015

As noted above, the Veteran is currently assigned a 70 percent evaluation for his service-connected PTSD as of October 1, 2015.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for a 100 percent evaluation for this time period.  

A 100 percent evaluation is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The evidence of record does not show that the Veteran has total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board does note that the evidence suggests that the Veteran experienced homicidal ideation in 2005 prior to the appeal period.  During the October 2015 VA examination, the Veteran's spouse reported that their grandchildren were fearful of him.  In a November 2015 statement, the Veteran's spouse also stated that her children witnessed his temper and expressed concern about her safety.  However, there is no indication that there was a peristent danger of the Veteran hurting others during the appeal period or that he had impaired impulse control with periods of violence.  Indeed, the Veteran consistently denied having homicidal ideation.  In addition, an April 2017 court record noted that the Veteran and his spouse were awarded temporary custody of their three grandchildren for a period of time.  The evidence of record does not demonstrate that the Veteran's overall disability picture is consistent with a 100 percent evaluation, to include consideration of the Veteran's statements, lay statements, and medical evidence. 

The Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

With respect to occupational impairment, during an October 2015 VA examination, the Veteran reported that he was unemployed, but he occasionally drove a church bus for children.  Nevertheless, the evidence does not show that the Veteran has total social impairment.  During the October 2015 VA examination, the Veteran reported that he continued to live with his spouse.   The Veteran's spouse reported that he was becoming more isolative and irritable and that the Veteran's three grandchildren were afraid of him.  However, the evidence also shows that the Veteran has been married throughout the entire appeal period and that he continues to live with his spouse.  In addition, in a November 2015 statement, the Veteran's spouse reported that he attended church.  Although the examiner did note that the Veteran had an inability to establish and maintain effective relationships, his overall occupational and social impairment was described as occupational and social impairment with reduced reliability and productivity.  Such an opinion is commensurate with a 50 percent evaluation, whereas the Veteran has already been granted a 70 percent evaluation.  Based on the foregoing evidence, it cannot be said that the Veteran has had total social impairment.

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 70 percent disability rating for the period beginning October 1, 2015.  Overall, the Veteran has not demonstrated a level of impairment consistent with the criteria for a total evaluation.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for a total evaluation have not been met or approximated at any time during the appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the Board concludes that the weight of the evidence is against a rating in excess of 70 percent for PTSD on or after October 1, 2015.  As such, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53.

The Veteran and his representative have not raised any other issues nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the period prior to October 1, 2015, an initial evaluation of 50 percent, but no higher, for PTSD, is granted. 

For the period since October 1, 2015, an initial evaluation in excess of 70 percent for PTSD is denied. 


REMAND

The Veteran was afforded a VA examination in October 2015 in connection with his claim for service connection for bilateral hearing loss.  The examiner opined that the disorder was not at least as likely as not caused by or a result of an event in military service.  In so finding, the examiner stated that, due to the fact that the Veteran's hearing was normal at separation, there was no evidence that his military noise exposure caused a permanent noise injury affecting hearing sensitivity.  However, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, a remand is necessary to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271(1998).

The Veteran has also reported that he was hospitalized for a severe sunburn and cellulitis during service.  See November 2015 statement in support of claim.  He has asserted that his skin cancer is related to the in-service sunburn.  The Veteran's representative has also asserted that 38 C.F.R. § 3.156(c) is applicable in this case.  However, the Board notes that the July 1967 clinical coversheet that was submitted by the Veteran is duplicative of the service treatment records previously associated with the claims file at the time of the December 2008 rating decision.  Nevertheless, the clinical records identified by the Veteran are not associated with the claims file.  Therefore, the AOJ should attempt to obtain any inpatient or clinical records that may be available.  

Moreover, as these clinical records may contain information pertaining to the Veteran's hypertension, the Board finds that the issue of whether new and material evidence has been received to reopen a claim for service connection for hypertension must be remanded.   

The Board also finds that the issue of entitlement to TDIU is inextricably intertwined with the other claims remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral hearing loss, skin cancer, and hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should contact the appropriate facilities to request any inpatient or clinical records from the 91st Evacuation Hospital dated in July 1967 that pertain to treatment for a skin condition, including cellulitis and sunburn.

3.  After completing the foregoing development, the AOJ should refer the appellant's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current bilateral hearing loss.  An additional examination of the Veteran should only be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and assertions.

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The Veteran has contended that he has bilateral hearing loss as a result of in-service noise exposure, including from 105 rifles, machine guns, small arms fire, artillery, mortars, and jets.  See, e.g., July 2014 Board hearing transcript, at 32; October 2015 statement in support of claim.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss manifested in or is otherwise causally or etiologically related to the Veteran's military service.  

The examiner should also discuss medically known or theoretical causes of hearing loss and describe how hearing loss which result from noise exposure generally present or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include providing an additional VA examination and/or obtaining a VA medical opinion if needed for the TDIU claim on appeal to address the combined impact of any service-connected disabilities on the Veteran's ability to work.

6.  The case should then be reviewed by the AOJ on the basis of additional evidence.   If it is determined that relevant service department records have been received under 38 C.F.R. § 3.156(c), the underlying claim of service connection should be considered on a de novo basis.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


